SEÑOR NOTARIO:

SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS, UNA DE
CONTRATO DE GARANTÍAS Y MEDIDAS DE PROMOCIÓN A LA INVERSIÓN QUE
CELEBRAN DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE
REPRESENTADO POR EL MINISTRO DE ENERGÍA Y MINAS, ING. DANIEL HOKAMA
TOKASHIKI, AUTORIZADO POR DECRETO SUPREMO N” 04-94-EM DE FECHA 03 DE
FEBRERO DE 1994, A QUIEN EN ADELANTE SE LE DENOMINARÁ "EL ESTADO"; Y,
DE LA OTRA PARTE, LA SOCIEDAD MINERA CERRO VERDE S.A., TITULAR DE
ACTIVIDAD MINERA, CON REGISTRO ÚNICO DE CONTRIBUYENTE NÚMERO
17007246, SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO CON LAS LEYES
DE LA REPÚBLICA DEL PERÚ, INSCRITA EN LA FICHA N* 040040 DEL LIBRO DE
SOCIEDADES CONTRACTUALES Y OTRAS PERSONAS JURÍDICAS DE LA OFICINA
REGISTRAL REGIONAL DE LIMA DEL REGISTRO PÚBLICO DE MINERÍA,
DOMICILIADA EN AV. DOS DE MAYO 1321, SAN ISIDRO, CIUDAD DE LIMA Y PARA
EFECTOS DEL PRESENTE CONTRATO EN LA MISMA DIRECCIÓN: A QUIEN EN
ADELANTE SE LE DENOMINARÁ "EL TITULAR”, DEBIDAMENTE REPRESENTADA
POR EL SEÑOR JOSEPH MICHAEL COYNER, SEGÚN PODER QUE USTED SEÑOR
NOTARIO SE SERVIRÁ INSERTAR; Y CON LA INTERVENCIÓN DEL BANCO
CENTRAL DE RESERVA DEL PERÚ, PARA EL EXCLUSIVO FIN DE LA SUB-
CLÁUSULA 9.2, DEBIDAMENTE REPRESENTADO POR JAVIER DE LA ROCHA
MARIE Y/O JUAN ANTONIO RAMIREZ ANDUEZA, SEGÚN COMPROBANTE QUE
TAMBIÉN SE SERVIRÁ INSERTAR, AL QUE EN ADELANTE SE LE DENOMINARÁ
“BANCO CENTRAL”, EN LOS TÉRMINOS Y CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA : ANTECEDENTES

1.1. POR ESCRITO DE FECHA 25 DE ENERO 1996 EL TITULAR INVOCANDO LO
DISPUESTO EN EL ARTÍCULO 82” DEL TEXTO ÚNICO ORDENADO DE LA LEY
GENERAL DE MINERÍA, DECRETO SUPREMO N* 014-92-EM, EL QUE EN
ADELANTE SE DENOMINARÁ "TEXTO ÚNICO ORDENADO", PRESENTÓ ANTE
EL MINISTERIO DE ENERGÍA Y MINAS LA SOLICITUD CORRESPONDIENTE
PARA QUE MEDIANTE CONTRATO SE LE GARANTICE LOS BENEFICIOS
CONTENIDOS EN LOS ARTÍCULOS 72*, 80” Y 84* DEL MISMO CUERPO LEGAL,
EN RELACIÓN A LA INVERSIÓN EN SU CONCESIÓN: CERRO VERDE N? 1, N* 2
Y N*3 EN ADELANTE "EL PROYECTO DE LIXIVIACIÓN DE CERRO VERDE".

EN ATENCIÓN A LO DISPUESTO POR EL ARTÍCULO $85* DEL TEXTO ÚNICO
ORDENADO, EL TITULAR ADJUNTÓ A SU SOLICITUD EL ESTUDIO DE
FACTIBILIDAD TÉCNICO-ECONÓMICO CORRESPONDIENTE,

EL OBJETIVO DEL ESTUDIO ES EVALUAR LA FACTIBILIDAD PARA AMPLIAR
LA CAPACIDAD DE PRODUCCIÓN DE 72'000,000 A 105'000,000 DE LIBRAS
(48.000 TM) DE CÁTODOS DE COBRE POR AÑO PROCEDENTES DE LA
LIXIVIACIÓN EN PILAS DE MINERAL DE COBRE EN LAS INSTALACIONES DE
CERRO VERDE CON RECUPERACIÓN DE 65%, INSTALARÁN LOS EQUIPOS
NECESARIOS PARA MEJORAR LA LIXIVIACIÓN DE LOS SULFUROS

INCREMENTAR LA PRODUCCIÓN.

l SECUNDARIOS UTILIZANDO LA ÚLTIMA TECNOLOGÍA Y AL MISMO TIEMPO

O

EL PROYECTO DE AMPLIACIÓN DE CERRO VERDE, SE BASA EN UN
VOLUMEN DE 171.4 MILLONES DE TONELADAS DE RESERVAS PROBADAS Y
PROBABLES, CON UNA LEY DE COBRE TOTAL PROMEDIO DE 0.79%.

EL REFERIDO ESTUDIO HA INCLUIDO:

DESARROLLO DE UN NUEVO MODELO GEOLÓGICO, QUE FORMA PARTE DE
LA BASE DEL ESTUDIO DE FACTIBILIDAD. SE HA CREADO UN MODELO
COMPUTARIZADO DE LOS YACIMIENTOS DE SANTA ROSA Y CERRO VERDE.

ESTIMACIÓN DE RESERVAS DE MINERAL Y DOS TAJOS, UNO PARA SANTA
ROSA Y OTRO PARA CERRO VERDE QUE FUERON DISEÑADOS PARA
NIVELES DE MINADO A GRAN ESCALA, ELABORACIÓN DE PLANOS DE
MINADO, PRONÓSTICOS DE PRODUCCIÓN DE COBRE.

DESCRIPCIÓN DE TODAS LAS OPERACIONES PARA LA NUEVA CAPACIDAD
DE TRATAMIENTO, INCLUYENDO AQUELLAS QUE FORMAN PARTE DEL
PROYECTO DE LIXIVIACIÓN Y SUS INSTALACIONES DE APOYO, ASÍ COMO
DE LOS RESULTADOS DE LA PRUEBA PILOTO DE LIXIVIACIÓN EN PILAS DE
MINERAL DE AZUFRE SECUNDARIO.

CONSIDERACIONES AMBIENTALES, HABIENDO UTILIZADO ESTUDIOS
AMBIENTALES BÁSICOS EN LA ZONA DE EXPANSIÓN POTENCIAL, CUYOS
RESULTADOS SE TOMARÁN COMO REFERENCIA AL COMPARAR LOS
IMPACTOS RELACIONADOS CON EL PROYECTO CON LAS CONDICIONES
EXISTENTES.

LA SOCIEDAD MINERA CERRO VERDE S.A. SE CONSTITUYÓ POR ESCRITURA
PÚBLICA DEL 20 DE AGOSTO DE 1993, OTORGADA ANTE EL NOTARIO DR.
JAIME A. MURGUIA CAVERO.

POR RESOLUCIÓN SUPREMA N* 142-93-PCM, DE FECHA 22 DE ABRIL DE 1993,
SE RATIFICÓ EL ACUERDO ADOPTADO POR LA COMISIÓN DE PROMOCIÓN
DE LA INVERSIÓN PRIVADA (COPRD, MEDIANTE LA CUAL DEFINIERON LA
MODALIDAD PARA LLEVAR A CABO EL PROCESO DE PROMOCIÓN DE LA
INVERSIÓN PRIVADA A QUE SE REFIERE EL DECRETO LEGISLATIVO N? 674,
EN LA UNIDAD DE PRODUCCIÓN DE CERRO VERDE, AREQUIPA, DE LA
EMPRESA MINERA DEL PERÚ S.A. - MINERO PERÚ.

EL 12 DE NOVIEMBRE DE 1993 MINERO PERÚ A TRAVÉS DEL COMITÉ
ESPECIAL DE PRIVATIZACIÓN (CEPRI) LLEVÓ A CABO EL CONCURSO
PÚBLICO INTERNACIONAL PARA LA PROMOCIÓN DE LA INVERSIÓN
PRIVADA DE LA SOCIEDAD MINERA CERRO VERDE S.A. EN LA QUE CYPRUS
MINERALS COMPANY RESULTÓ SER EL GANADOR DE LA BUENA PRO.
ESTA EMPRESA ASIGNO SUS DERECHOS A CYPRUS AMAX MINERALS
COMPANY, LO QUE FUE APROBADO POR EL CEPRI. FUE CYPRUS AMAX
MINERALS COMPANY LA QUE COMPRO EL 91.65% DE LAS ACCIONES EN

MARZO DE 1994,
/ ia

:929

CLÁUSULA SEGUNDA: APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD
TÉCNICO ECONÓMICO.

CON FECHA 06 DE MAYO DE 1996, MEDIANTE RESOLUCIÓN DIRECTORAL N? 158-
96-EM/DGM, LA DIRECCIÓN GENERAL DE MINERÍA HA APROBADO EL ESTUDIO
DE FACTIBILIDAD TÉCNICO-ECONÓMICO, DE ACUERDO CON LO ESTABLECIDO
POR EL ARTÍCULO 85” DEL TEXTO ÚNICO ORDENADO.

CLÁUSULA TERCERA:  DELOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL PROYECTO DE LIXIVIACIÓN DE CERRO
VERDE SE CIRCUNSCRIBE A LAS CONCESIONES, RELACIONADAS EN EL ANEXO 1,
CON LAS AREAS CORRESPONDIENTES.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR
INCORPORE OTROS DERECHOS MINEROS AL PROYECTO DE LIXIVIACIÓN DE
CERRO VERDE, PREVIA APROBACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA.

CLÁUSULA CUARTA: DEL PLAN DE INVERSIONES Y PLAZO DE
EJECUCIÓN.

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE FACTIBILIDAD
REFERIDO EN EL ARTÍCULO 85% DEL TEXTO ÚNICO ORDENADO,
COMPRENDE EN DETALLE LAS OBRAS, LABORES Y ADQUISICIONES
NECESARIAS PARA LA PUESTA EN MARCHA O INICIO DE LA OPERACIÓN
EFECTIVA DEL PROYECTO DE LIXIVIACIÓN DE CERRO VERDE; Y, PRECISA
ADEMÁS, EL VOLUMEN APROXIMADO DE PRODUCCIÓN ADICIONAL A
OBTENERSE.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA
DIRECCIÓN GENERAL DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN
DE ESTE INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO
ANEXO Il.

EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES ES DE 46
MESES QUE VENCERA EL 31 DE DICIEMBRE DE 1997.

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE RESPECTO
DE LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR; SIEMPRE QUE NO
SE AFECTE EL OBJETO FINAL DEL PLAN DE INVERSIONES; Y, SIEMPRE
TAMBIÉN QUE EL TITULAR PRESENTE PREVIAMENTE A LA DIRECCIÓN
GENERAL DE MINERÍA LA SOLICITUD DE APROBACIÓN DE TALES
MODIFICACIONES Y/O AMPLIACIONES Y, SIN PERJUICIO TAMBIÉN, DE LA
APROBACIÓN POR PARTE DE DICHA DIRECCIÓN GENERAL PARA QUE LAS
MODIFICACIONES Y/O AMPLIACIONES EFECTUADAS  QUEDEN
CONVALIDADAS Y SEAN INCLUIDAS EN EL PLAN DE INVERSIONES.

4.3 ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

qu e

930

4.3.1. SISTEMA DE LIXIVIACIÓN.

4.3.2 INSTALACIÓN E INFRAESTRUCTURA DE MINA.

4.3.3 INSTALACIÓN DE INFRAESTRUCTURA PARA INCREMENTO DE
CAPACIDAD DE CHANCADO-CRIBADO Y TRANSPORTE.

4.34 AMPLIACIÓN DE LA PLANTA DE PROCESAMIENTO.

4.3.5 ESTUDIOS, CONSTRUCCIONES Y DESAGUE.

4.3.6 CONSIDERACIONES AMBIENTALES.

4.3.7 EXPLORACIONES.

4.4 CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, EL TITULAR ESPERA
OBTENER DURANTE EL PERIODO DEL CONTRATO UNA PRODUCCIÓN
ADICIONAL APROXIMADA DE 15,000 TM POR AÑO DE CÁTODOS DE COBRE.

o CLÁUSULA QUINTA: DEL MONTO DE LA INVERSIÓN DEL PROYECTO DE
. LIXIVIACION DE CERRO VERDE

5.1 LA EJECUCIÓN DEL PLAN DE INVERSIONES REQUIERE DE UNA INVERSIÓN
TOTAL APROXIMADA DE US $ 237'517,000.00 (DOSCIENTOS TREINTISIETE
MILLONES QUINIENTOS DIECISIETE MIL Y 00/100 DÓLARES AMERICANOS)
QUE REPRESENTA EL APORTE PROPIO DEL TITULAR.

5.2 EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN
DE LAS OBRAS, DE CONFORMIDAD, CON LO DISPUESTO EN EL ARTÍCULO
30” DEL REGLAMENTO DEL TÍTULO NOVENO DEL TEXTO ÚNICO
ORDENADO, APROBADO POR DECRETO SUPREMO N* 024-93-EM, QUE EN
ADELANTE SE DENOMINARÁ "EL REGLAMENTO".

CLÁUSULA SEXTA: DE LA ENTRADA EN PRODUCCIÓN

6.1. SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCIÓN, EL
NONAGÉSIMO DÍA DE OPERACIÓN CONTINUA DEL PROYECTO DE
LIXIVIACIÓN DE CERRO VERDE, AL 80% DEL RITMO PREVISTO EN 4.4.

6.2. LA FECHA DE ENTRADA EN PRODUCCIÓN, PARA QUE SEA FIJADA COMO
TAL, DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN GENERAL DE
MINERÍA, MEDIANTE DECLARACIÓN JURADA DEL TITULAR, DENTRO DE
LOS 90 DÍAS CALENDARIO SIGUIENTES A DICHA FECHA.

CLÁUSULA SÉPTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES
7.1. DENTRO DE LOS 90 DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN DE
INVERSIONES DEL PROYECTO DE LIXIVIACIÓN DE CERRO VERDE, EL

Y E TITULAR PRESENTARÁ A LA DIRECCIÓN GENERAL DE MINERÍA:

7.1.1. DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASÍ
COMO EL MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO
Y CON CAPITAL PROPIO,

¿A 7.12 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL

0 pl

- 881

PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS
INVERSIONES. Y ADQUISICIONES REALIZADAS Y DE SU
FINANCIACIÓN, RESPALDADOS POR INFORMES DE AUDITORES
INDEPENDIENTES.

7.1.3 IGUALMENTE, DEBERÁ EL TITULAR PONER A DISPOSICIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACIÓN QUE PUDIERA SER
NECESARIA. PARA COMPROBAR LA VERACIDAD DE LA
INFORMACIÓN CONTENIDA EN LA DECLARACIÓN.

LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS 120 DÍAS DE
PRESENTADA Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN
PREVISTA EN 7.1.1, 7.12 Y 7.13 PODRÁ FORMULAR OBSERVACIONES
REFERIDAS ÚNICAMENTE A LA INCLUSIÓN DE INVERSIONES Y GASTOS NO
PREVISTOS EN EL PLAN DE INVERSIONES O EN SUS MODIFICACIONES
DEBIDAMENTE APROBADAS O, REFERIDAS A ERRORES NUMÉRICOS;
OBSERVACIONES QUE ADEMÁS DEBERÁN SER FUNDAMENTADAS. SI ASÍ
PROCEDIERA, EL TITULAR TENDRÁ UN PLAZO DE TREINTA DÍAS PARA
ABSOLVER LAS OBSERVACIONES, VENCIDO EL CUAL, SE ABRIRÁ EL
PROCEDIMIENTO A PRUEBA POR TREINTA DÍAS ADICIONALES, VENCIDO EL
CUAL LA DIRECCIÓN GENERAL DE MINERÍA, RESOLVERÁ DENTRO DE LOS
SESENTA DÍAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE
LAS OBSERVACIONES EN EL PLAZO INDICADO QUEDARÁN
AUTOMÁTICAMENTE SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE
CONTRATO. DE CONTINUAR ESTA OMISIÓN POR SESENTA DÍAS
ADICIONALES, EL CONTRATO QUEDARÁ RESUELTO.

CLÁUSULA OCTAVA: DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR QUINCE AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN
QUE SE ACREDITE LA INVERSIÓN REALIZADA Y ESTA SEA APROBADA POR
LA DIRECCIÓN GENERAL DE MINERÍA.

A SOLICITUD DEL TITULAR, EL CÓMPUTO DEL PLAZO DE LAS GARANTÍAS
PODRÁ INICIARSE EL 1* DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO
EN 8.1. LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE A MÁS
TARDAR EL 30 DE NOVIEMBRE DE 1998.

DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRÁ ADELANTARSE EL
RÉGIMEN DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA
ETAPA DE INVERSIÓN, CON UN MÁXIMO DE OCHO (08) EJERCICIOS
CONSECUTIVOS, PLAZO QUE SE DEDUCIRÁ DEL ACORDADO EN 8,1.

LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA
DIRECCIÓN GENERAL DE MINERÍA A MÁS TARDAR EL 30 DE NOVIEMBRE

DE 1997.
Y ==

8.4

-*332

EN CUALQUIER CASO EL PLAZO SE ENTENDERÁ POR EJERCICIOS
GRAVABLES COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA
GARANTÍA CONTRACTUAL REGIRÁN SEGÚN LO DISPUESTO POR LOS
ARTÍCULOS 33” Y 34? DEL REGLAMENTO, SEGÚN SEA EL CASO.

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR LA PRESENTE EL ESTADO GARANTIZA AL TITULAR, DE CONFORMIDAD CON
LOS ARTÍCULOS 72", 80” Y 84? DEL TEXTO ÚNICO ORDENADO Y LOS ARTÍCULOS
14?, 15%, 16%, 17? Y 22” DEL REGLAMENTO Y, POR EL PLAZO PRECISADO EN 8.1 Y
SIN PERJUICIO DE LO INDICADO EN $.2 Y 8.3, LO SIGUIENTE:

SL

QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO,
ES DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA
EXPORTACIÓN Y VENTA INTERNA POR EL TITULAR DE SUS PRODUCTOS
MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

9.1.1 LIMITAR LA FACULTAD DEL TITULAR DE VENDER A CUALQUIER
DESTINO.

9.1.2 SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.1.4 IMPONER EL PAGO DE DICHOS PRODUCTOS A BASE DE TRUEQUES O
EN MONEDAS NO VÁLIDAS PARA PAGOS INTERNACIONALES.

INTERVIENE EL BANCO CENTRAL, EN REPRESENTACIÓN DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTÍCULOS 72? Y 80% DEL TEXTO
ÚNICO ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTÍAS EN
FAVOR DEL TITULAR, DURANTE EL PLAZO DE LOS BENEFICIOS Y
GARANTÍAS:

A) LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN
DEL PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, EL TITULAR
DE LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR LA
MONEDA EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y
SERVICIOS, ADQUISICIÓN DE EQUIPOS, SERVICIOS DE DEUDA,
COMISIONES, UTILIDADES, DIVIDENDOS, PAGO DE REGALÍAS,
REPATRIACIÓN DE CAPITALES, HONORARIOS Y, EN GENERAL,
CUALQUIER DESEMBOLSO QUE REQUIERA Y QUE EL TITULAR TENGA

Y Y

-233

DERECHO A GIRAR EN MONEDA EXTRANJERA, DE ACUERDO A LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE
CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, EL TITULAR
ACUDIRÁ A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS
EN EL PAÍS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE
EL PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL BANCO
CENTRAL PROPORCIONARÁ AL TITULAR LA MONEDA EXTRANJERA,
EN LA MEDIDA EN QUE FUERE NECESARIO.

PARA EL FIN INDICADO, EL TITULAR DEBERÁ DIRIGIRSE POR ESCRITO
AL BANCO CENTRAL, REMITIÉNDOLE FOTOCOPIA DE
COMUNICACIONES RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL
SISTEMA FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD
DE ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE
DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERAN VALIDAS POR LOS DOS DIAS ÚTILES ULTERIORES A LA FECHA
DE SU EMISIÓN,

ANTES DE LAS 11 A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA
PRESENTACIÓN DE LOS DOCUMENTOS PRECEDENTEMENTE
INDICADOS, EL BANCO CENTRAL COMUNICARÁ AL TITULAR EL TIPO
DE CAMBIO QUE UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA, EL
QUE REGIRÁ SIEMPRE QUE EL TITULAR HAGA ENTREGA EL MISMO DÍA
DEL CONTRAVALOR EN MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL
CONTRAVALOR NO FUESE HECHA POR EL TITULAR EN LA
OPORTUNIDAD INDICADA, EL BANCO CENTRAL LE COMUNICARÁ AL
SIGUIENTE DÍA ÚTIL, CON LA MISMA LIMITACIÓN HORARIA, EL TIPO
DE CAMBIO QUE REGIRÁ PARA LA CONVERSIÓN, DE EFECTUÁRSELA
ESE MISMO DÍA.

C) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A
LAS REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE
CAMBIO APLICABLE A LAS OPERACIONES DE CONVERSIÓN,

A ENTENDIÉNDOSE QUE DEBERÁ OTORGARSE EL MEJOR TIPO DE

a CAMBIO PARA OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA

+ ALGÚN TIPO DE CONTROL O SISTEMA DE CAMBIO DIFERENCIAL.

9.2.1 DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL
ARTÍCULO 15” DEL REGLAMENTO DELA LEY GENERAL DE MINERÍA, EL
TITULAR PROPORCIONARÁ AL BANCO CENTRAL LA INFORMACIÓN |
Y ESTADÍSTICA QUE ESTE LE SOLICITE,

n dí

93

9.22 EL TITULAR TENDRÁ DERECHO A ACOGERSE TOTAL O
PARCIALMENTE, CUANDO RESULTE PERTINENTE, A NUEVOS
DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A NORMAS
CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN
ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE SUB-
CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER GENERAL O SEAN DE
APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARÁ LA VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA
PRESENTE SUB-CLÁUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE LAS
GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, EL TITULAR
PODRÁ, RETOMAR LA GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARÁ
DERECHOS U OBLIGACIONES POR EL PERIODO EN QUE SE ACOGIÓ A
ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR EL TITULAR A
ALGUNAS DE LAS GARANTÍAS OBJETO DE LA PRESENTE SUB-
CLÁUSULA 9.2 EN NADA AFECTA LA GARANTÍA DE QUE SE TRATE O A
LAS DEMÁS GARANTÍAS, NI GENERA PARA EL TITULAR DERECHOS U
OBLIGACIONES ADICIONALES.

LA DECISIÓN DEL TITULAR DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASÍ COMO LA DE RETOMAR LA GARANTÍA
QUE OPTÓ POR NO UTILIZAR, DEBERÁN SER COMUNICADAS POR
ESCRITO AL BANCO CENTRAL Y SÓLO DESDE ENTONCES SURTIRÁN
EFECTO.

QUE TENDRÁ LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACIÓN SOBRE SUS ACTIVOS FIJOS, HASTA VEINTE (20) POR
CIENTO, FIADA POR LA DIRECCIÓN GENERAL DE MINERÍA,

LA TASA PODRÁ SER VARIADA ANUALMENTE POR EL TITULAR, PREVIA
COMUNICACIÓN A LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA, PERO SIN EXCEDER EL LÍMITE SEÑALADO
ANTERIORMENTE, EXCEPTO EN LOS CASOS EN QUE LA LEY DEL IMPUESTO
A LA RENTA AUTORICE PORCENTAJES GLOBALES MAYORES.

QUE PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES DE LOS ESTADOS
UNIDOS DE NORTEAMÉRICA, DE ACUERDO CON LO PREVISTO EN EL
ARTÍCULO 16? DEL REGLAMENTO.

PARA EL EFECTO, EL TITULAR DEBERÁ OBSERVAR LO SIGUIENTE:

do qe

; -- 335

9.4.1. AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE

PRACTICARÁN DOS BALANCES: UNO EN MONEDA NACIONAL Y EL

| OTRO EN DÓLARES; DETERMINÁNDOSE TODAS LAS OBLIGACIONES
DE TAL EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES.

EL BALANCE EN MONEDA NACIONAL DEBERÁ REFLEJAR EL AJUSTE
INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N*797 Y NORMAS MODIFICATORIAS.

9.42 LA CONTABILIDAD SE CONVERTIRÁ A DÓLARES, A PARTIR DEL

EJERCICIO SIGUIENTE A AQUEL EN QUE SE CELEBRE EL CONTRATO;

LO QUE SE HARÁ DE CONFORMIDAD CON LAS NORMAS

INTERNACIONALES CONTABLES CORRESPONDIENTES,

O ESTABLECIDAS POR EL COMITÉ INTERNACIONAL DE NORMAS DE

CONTABILIDAD, FIJÁÁNDOSE LA CONVERSIÓN EN DÓLARES

HISTÓRICOS, CON DICTAMEN DE UNA FIRMA DE AUDITORES

INDEPENDIENTES, CUYA  DESIGNACIÓN SERÁ APROBADA

PREVIAMENTE POR LA DIRECCIÓN GENERAL DE MINERÍA A

PROPUESTA DEL TITULAR; SIN PERJUICIO DEL CUMPLIMIENTO DE

LO ESTABLECIDO EN LAS DISPOSICIONES VIGENTES SOBRE LA
MATERIA,

9.4.3 LA CANCELACIÓN DE LAS OBLIGACIONES TRIBUTARIAS, SE
EFECTUARÁ EN DÓLARES.

SI FUERA EL CASO, LA DETERMINACIÓN Y EL PAGO DE LAS
SANCIONES RELACIONADAS CON EL INCUMPLIMIENTO DEL PAGO
DE OBLIGACIONES TRIBUTARIAS, SE EFECTUARÁ EN DÓLARES.

| 9.4.4 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE
QUE FINALIZARA UNO O MÁS PERIODOS DE CINCO AÑOS DE
LLEVARSE LA CONTABILIDAD EN DÓLARES, EL TITULAR EN ESTA
EVENTUALIDAD DEBERÁ, A PARTIR DEL EJERCICIO INMEDIATO
SIGUIENTE, CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL
EMPLEANDO PARA EL EFECTO LAS MISMAS NORMAS Y
AUTORIZACIONES REFERIDAS EN 9.4.1.

945 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO
CONSECUENCIA DE LA CONVERSIÓN A DÓLARES Y DESPUÉS DE
FINALIZADO EL CONTRATO, A NUEVOS SOLES, NO SERÁN
COMPUTABLES PARA LOS EFECTOS DE LA APLICACIÓN DEL
IMPUESTO A LA RENTA.

9.4.6 EL TIPO DE CAMBIO DE CONVERSIÓN EN EL CASO DE IMPUESTOS
PAGADEROS EN NUEVOS SOLES, SERÁ EL MÁS FAVORABLE PARA EL
FISCO.

9.4.7 QUEDA EXPRESAMENTE ESTABLECIDO QUE DURANTE EL PERIODO
EN QUE EL TITULAR ESTE SUJETO A LLEVAR SU CONTABILIDAD EN
DÓLARES, QUEDARÁ EXCLUIDO DE LAS NORMAS DE AJUSTE

9.5

--336

INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS, Y CUALQUIER
REVALUACIÓN O REVALORIZACIÓN VOLUNTARIA DE SUS ACTIVOS
NO TENDRÁ EFECTO TRIBUTARIO ALGUNO.

QUE GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS
ESTABLECIDOS EN LOS INCISOS A) Y E) DEL ARTÍCULO 80% DEL TEXTO
ÚNICO ORDENADO Y EN EL REGLAMENTO, SIN QUE LAS MODIFICACIONES
O NUEVAS NORMAS QUE SE DICTEN A PARTIR DEL DÍA SIGUIENTE DE LA
FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD, LA AFECTEN EN
FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA
a ESTABILIDAD TRIBUTARIA COMPRENDE ADEMÁS EL SIGUIENTE
GIMEN:

9.5.1 EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN
Y LAS TASAS DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES ALA FECHA DE APROBACIÓN DEL ESTUDIO DE
FACTIBILIDAD, APLICABLE AL TIEMPO DE Y SOBRE EL MONTO POR
DISTRIBUIR DE ACUERDO CON EL INCISO B) DEL ARTÍCULO 72* DEL
TEXTO ÚNICO ORDENADO Y EL ARTÍCULO 10? DEL REGLAMENTO
CON LAS DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL
INCISO D) DEL ARTÍCULO 72* DEL TEXTO ÚNICO ORDENADO Y EN LA
FORMA DISPUESTA POR EL ARTÍCULO 11* DEL REGLAMENTO.

9.5.2 LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD.

9.5.3 LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE APROBACIÓN DEL ESTUDIO DE
FACTIBILIDAD.

9.5.4 LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE APROBACIÓN DEL ESTUDIO DE
FACTIBILIDAD.

QUE EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL
INCISO A) DEL ARTÍCULO 72?” DEL TEXTO ÚNICO ORDENADO, SE
COMPRENDE LO SIGUIENTE:

9.6.1 EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS CON LA
TASA DE US $ 2.00 POR HECTÁREA POR AÑO, Y EL DE LA CONCESIÓN
DE BENEFICIO, EL NÚMERO DE UIT QUE CORRESPONDA SEGÚN EL
ARTÍCULO 46* DEL TEXTO ÚNICO ORDENADO.

9.6.2 LAS DEMÁS CONTENIDAS EN EL TEXTO ÚNICO ORDENADO Y SU

REGLAMENTO.

83

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS
LEGALES DE APLICACIÓN A LO ESTABLECIDO EN LAS SUB-
CLÁUSULAS 9.5 Y 9.6 SON LAS SIGUIENTES:

PARA 9.5.1 EL DECRETO LEGISLATIVO N* 774, EL CAPÍTULO III DEL
TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO, TAL Y COMO HAN
SIDO MODIFICADOS A LA FECHA DE APROBACIÓN DEL ESTUDIO DE
FACTIBLIDAD, LOS INCISOS E) Y F) DEL ARTÍCULO 72* DEL TEXTO
ÚNICO ORDENADO.

EN LOS CASOS EN QUE EL TITULAR DEBA PAGAR IMPUESTO A LA
RENTA POR NO REINVERTIR PARTE O EL TOTAL DE SU UTILIDAD AL
AMPARO DE LO DISPUESTO EN EL INCISO B) DEL ARTÍCULO 72” DEL

e TEXTO ÚNICO ORDENADO, LE RESULTARÁ DE APLICACIÓN EL
RÉGIMEN DEL IMPUESTO A LA RENTA, CUYA ESTABILIDAD SE
GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA SUB-CLÁUSULA
95.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA ES DE 30%

PARA 9.5.2 EL INCISO C) DEL ARTÍCULO 72% DEL TEXTO ÚNICO
ORDENADO SEGÚN EL ARTÍCULO 6? DEL REGLAMENTO EXCEPTO LO
RELATIVO A LOS DECRETOS LEYES N's. 25764 Y 26009 QUE HAN SIDO
DEROGADOS. EL DECRETO LEGISLATIVO N* 821, CAPÍTULO IX DEL
TÍTULO 1. EL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE
ADUANAS APROBADO POR DECRETO SUPREMO N' 45-94-EF,
ARTÍCULOS 159”, 160” Y 161*.

PARA 9.5.3 EL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE
ADUANAS APROBADO POR DECRETO SUPREMO N? 45-94-EF.

LOS DERECHOS ARANCELARIOS SE APLICAN CON LA TASA DEL 15%
Y 25% SEGÚN LO INDICADO EN EL DECRETO SUPREMO 100-93/EF.

PARA 9.5.4 ARTÍCULO 9” DEL REGLAMENTO. EL DECRETO
LEGISLATIVO N*776 Y ESPECÍFICAMENTE, SUS ARTÍCULOS 17”
INCISO D) Y 67”.

PARA 9.6.1 LOS ARTÍCULOS 39, 46", 47%, 60" Y 61” DEL TEXTO ÚNICO
ORDENADO.

PARA 9.6.2 LOS INCISOS G), K) Y L) DEL ARTÍCULO 72” Y EL INCISO F)
DEL ARTÍCULO 80* DEL TEXTO ÚNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA AL TITULAR LAS SIGUIENTES
GARANTÍAS CONTENIDAS EN LOS INCISOS H) E I) DEL ARTÍCULO 72”
Y C) DEL ARTÍCULO 80” DEL TEXTO UNICO ORDENADO:

NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A

REGULACIÓN, TIPO DE CAMBIO U OTRAS MEDIDAS DE POLÍTICA
ECONÓMICA QUE DICTAMINE. Es

Ñ

- 938

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS
FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA
CAMBIARIA EN GENERAL.

CLÁUSULA DÉCIMA: DE LAS OTRAS Y/O NUEVAS DISPOSICIONES
LEGALES.

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A):

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACIÓN
AL TITULAR, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD QUE, DIRECTA O
INDIRECTAMENTE, DESNATURALICE LAS GARANTÍAS PREVISTAS EN LA
CLÁUSULA NOVENA, SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN
QUE SERÁ DE APLICACIÓN LO PREVISTO EN EL ARTÍCULO 87” DEL TEXTO
ÚNICO ORDENADO, O SI EL TITULAR OPTASE POR ACOGERSE A LO
DISPUESTO POR EL ARTÍCULO 88” DEL MISMO CUERPO LEGAL.

O

10.2 QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVAMEN U
OBLIGACIÓN QUE PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU
DISPONIBILIDAD DE EFECTIVO, TALES COMO INVERSIONES FORZOSAS,
PRÉSTAMOS FORZOSOS O ADELANTOS DE TRIBUTOS, SALVO LAS TASAS
POR SERVICIOS PÚBLICOS.

CLÁUSULA DÉCIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1 PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ
AL TITULAR LAS CONCESIONES, AUTORIZACIONES, PERMISOS,
SERVIDUMBRES, EXPROPIACIONES, DERECHOS DE AGUA, DERECHOS DE
PASO, DERECHOS DE VÍAS Y DEMÁS FACILIDADES, SIEMPRE Y CUANDO
CUMPLA CON LOS REQUISITOS SEÑALADOS EN LA LEY. ASIMISMO LE
OTORGARÁ TODOS LOS DERECHOS PREVISTOS EN EL ARTÍCULO 37" DEL
TEXTO ÚNICO ORDENADO.

EL TITULAR O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS
DE TRABAJO DEL PROYECTO DE LIXIVIACIÓN DE CERRO VERDE PREVIA
AUTORIZACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA, DEBIENDO
PONER EN SU CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE RETIRO DE
TALES OBRAS.

CLÁUSULA DÉCIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR.

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES  VOLCÁNICAS,  HUAICOS,
val EPIDEMIAS U OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA
MAYOR, DEBIDA Y OPORTUNAMENTE ACREDITADA ANTE LA DIRECCIÓN

e y

. ] -339

GENERAL DE MINERÍA, SE IMPIDIERA CUMPLIR O SE DEMORASE EL
CUMPLIMIENTO DELAS OBLIGACIONES INDICADAS EN ESTE CONTRATO, DICHO
IMPEDIMENTO O DEMORA NO CONSTITUIRÁ INCUMPLIMIENTO DEL CONTRATO
Y EL PLAZO PARA CUMPLIR CUALQUIER OBLIGACIÓN INDICADA EN EL
PRESENTE INSTRUMENTO SERÁ EXTENDIDO POR EL TIEMPO CORRESPONDIENTE
AL PERIODO O PERIODOS DURANTE LOS CUALES EL TITULAR HAYA ESTADO
IMPEDIDO DE CUMPLIR O HAYA DEMORADO SUS OBLIGACIONES
CONTRACTUALES, COMO CONSECUENCIA DE LAS RAZONES ESPECIFICADAS EN

ESTA CLÁUSULA .
CLÁUSULA DÉCIMO TERCERA: DE LOS DISPOSITIVOS LEGALES
APLICABLES
O SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS

REFERENCIAS A LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES,
DECRETOS SUPREMOS Y OTRAS DISPOSICIONES LEGALES EN ESTE
INSTRUMENTO, SE ENTIENDE REALIZADAS DE ACUERDO CON LOS TEXTOS
EXISTENTES A LA FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD; Y
NO INTERFIEREN, LIMITAN O DISMINUYEN LOS DERECHOS DEL TITULAR PARA
GOZAR DE TODOS LOS BENEFICIOS PREVISTOS POR LA LEGISLACIÓN VIGENTE A
LA FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD PARA EFECTO DE
LO QUE SE GARANTIZA CON ESTE CONTRATO; NILO EXIME DEL CUMPLIMIENTO
DE LAS OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE APLICABLE A
LA FECHA DE APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD, O EN LAS
DISPOSICIONES QUE SE DICTEN POSTERIORMENTE, SIEMPRE QUE ÉSTAS
ÚLTIMAS NO SE OPONGAN A LAS GARANTÍAS OTORGADAS POR EL PRESENTE
CONTRATO.

CLÁUSULA DÉCIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE, POR
ALGUNA DE LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL
OTORGAMIENTO DE ESCRITURA PÚBLICA, UNA VEZ QUE LAS PARTES
CONTRATANTES HAYAN LLEGADO A UN ACUERDO RESPECTO A DICHA
MODIFICACIÓN.

CLÁUSULA DÉCIMO QUINTA: DE LA NO ADJUDICACIÓN DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U
OTRO MODO DE TRANSFERENCIA O ADJUDICACIÓN, SIN CONSENTIMIENTO
PREVIO Y EXPRESO DEL ESTADO,

- CLÁUSULA DÉCIMO SEXTA: DE LA RESOLUCIÓN DEL CONTRATO

CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLÁUSULAS DÉCIMO
A CUARTA Y DÉCIMO QUINTA.

e

YA

A

-340

16.2 EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL ESTUDIO DE FACTIBILIDAD EN
EL PLAZO PACTADO EN 4.2, SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASÍ COMO, DE LA PRESENTACIÓN DE LAS DECLARACIONES
JURADAS AL TÉRMINO DE LAS OBRAS.

16.3 ST EL TITULAR NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDOS EN 7.2.

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DEL TITULAR, DEL
REGIMEN TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO,
DE CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 89* DEL TEXTO
ÚNICO ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA FECHA DE
APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD, (ARTÍCULO 3* DEL DECRETO
LEGISLATIVO N* 771),

CLÁUSULA DÉCIMO SÉPTIMA: DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU
SUSCRIPCIÓN POR LAS PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA
PÚBLICA Y DE SU INSCRIPCIÓN EN EL REGISTRO PÚBLICO DE MINERÍA.

CLÁUSULA DÉCIMO OCTAVA: DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, EL TITULAR SEÑALA COMO SU DOMICILIO
EN LIMA EL QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO. TODO
CAMBIO DEBERÁ HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL
RADIO URBANO DE LA GRAN LIMA, DE MODO QUE SE REPUTARÁN VÁLIDAS LAS
NOTIFICACIONES Y COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR,
MIENTRAS NO SE HAYA COMUNICADO DICHO CAMBIO MEDIANTE CARTA
NOTARIAL A LA DIRECCIÓN GENERAL DE MINERÍA, SUPERINTENDENCIA
NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL.

CLÁUSULA DÉCIMO NOVENA: ENCABEZAMIENTO DE LAS CLÁUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO
HAN SIDO INSERTADOS UNICAMENTE PARA FACILITAR SU USO.

CLÁUSULA VIGÉSIMA : DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL
CONTRATO.

2 TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE
ESTE CONTRATO SERÁN DE CARGO EXCLUSIVO DEL TITULAR, INCLUYENDO UN
JUEGO DE TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCIÓN GENERAL DE
MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y
BANCO CENTRAL.

y”

qe

+341

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR
LOS PARTES PERTINENTES AL REGISTRO PÚBLICO DE MINERÍA PARA SU
CORRESPONDIENTE INSCRIPCIÓN,

CLÁUSULA ADICIONAL : ARTÍCULO 205” DEL TEXTO ÚNICO ORDENADO

EN CASO DE CELEBRACIÓN DE CONTRATO DE RIESGO COMPARTIDO, EL

TITULAR REALIZARÁ SUS ACTIVIDADES CON PLENA AUTONOMÍA Y AL AMPARO
* DE LAS NORMAS QUE RUAN LA ACTIVIDAD PRIVADA Y NO ESTARÁ SUJETO A
RESTRICCIÓN O LIMITACIÓN ALGUNA O NORMA DE CONTROL APLICABLE AL
SECTOR PÚBLICO NACIONAL O A LA ACTIVIDAD EMPRESARIAL DEL ESTADO.

LIMA, 13 DE FEBRERO DE 1998. e

"SANIEL HOKAMA
Ministro de Energia y Minas

UAM ANTOSIO RANHI
IREZ ANDUEZA

de Operaciones
Internacionales

-342

ANEXO 1

RESPECTO A LA CONCESIÓN MINERA DE SOCIEDAD MINERA CERRO

VERDE S.A., ESTÁ UBICADO EN EL DISTRITO DE UCHUMAYO, PROVINCIA
Y DEPARTAMENTO DE AREQUIPA.

NOMBRE EXTENSIÓN
HAS.
CERRO VERDE N? 1, N%2 y N*3

CONCESIÓN DE BENEFICIO

LA PLANTA DE BENEFICIO CON CAPACIDAD DE 33,000 TM/DÍA ESTÁ

UBICADO EN EL DISTRITO DE UCHUMAYO, PROVINCIA Y DEPARTAMENTO
“+ DE AREQUIPA,

EXTENSIÓN
HAS.

"PLANTA DE BENEFICIO CERRO
VERDE”

463

ANEXO N” II

-343

RESUMEN DE LOS REQUERIMIENTOS DE INVERSIÓN

DEL PROYECTO DE LIXIVIACION DE CERRO VERDE

(Miles US$)

e Sistema de Lixiviación

+ Chancado y Cribado

+ Planta de Procesamiento
e Otros Costos

Total Costos Contratistas

2. COSTOS DEL PROPIETARIO

Equipos de Mina

Administrativos

Energia y agua

Mejoramiento de Laboratorios
Estudio de Factibilidad de Molino
Expansión de Canchas de Lixiviación
Pruebas

Medio Ambiente
Exploración/Reservas de Perforación
Desaguar Pozos de Minas

Estudios, Construcciones y Desague
Contingencias

Total Costos de Propietario

24,168

1,200
300
1,000

3,860

160,003

40,467
10,483
1,931
1,400
2,568
4,550
1,490
1,080
6,000
3,150
2,425
4,600

80,244

INVERSIÓN TOTAL

39,424

240,247

LSCisma

* CelS/Inverde-doc
26.03.96 O

